PER CURIAM:
Appellant was convicted, upon his pleas of guilty, of two periods of unauthorized absence totalling approximately three (3) months. On the commencement date of the first absence period, appellant had served all but six (6) days of a four (4) year enlistment. But for two minor delicts, resolved through nonjudicial punishment proceedings, the character of service was honorable. The record reflects that appellant served in the U.S. Army from 1969 to 1971. Portions of that enlistment were served in Vietnam as a combat soldier. Appellant received numerous decorations, including *1122the Purple Heart. Appellant is now 34 years old. Under the distinguishing facts of this case, we believe an unsuspended punitive discharge to be inappropriate. Accordingly, the findings are affirmed. Only so much of the sentence as provides for confinement at hard labor for two months, forfeiture of $350.00 pay per month for two months, and reduction to pay grade E-l is affirmed.